64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.AMARENDRANATH DATTA, Plaintiff--Appellant,v.Ivan SELIN, Chairman, Nuclear Regulatory Commission,Defendant--Appellee.
No. 94-2272.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  August 15, 1995.

Amarendranatha Datta, appellant pro se.  Stuart A. Berman, Asst. U.S. Atty., Baltimore, MD, for appellee.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from district court's order awarding summary judgment to the Defendant in this action alleging discrimination in employment on the basis of age and national origin, in violation of Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act, 42 U.S.C.A. Sec. 2000e (West 1994 & Supp.1995), 29 U.S.C. Secs. 621-634 (West 1985 & Supp.1995).  Our review of the record reveals that the district court properly granted summary judgment under Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248 (1981), and McDonell Douglas Corp. v. Green, 411 U.S. 792 (1973).  Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.